Citation Nr: 0809553	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO. 06-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from July 18, 
2002, to March 20, 2005, and since May 1, 2005.

2. Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to May 1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective July 18, 2002, and granted service connection for 
hypertension and assigned a 10 percent rating, effective 
March 5, 2002.

In April 2006, the RO awarded the veteran a temporary total 
rating due to hospitalization over 21 days, effective March 
21, 2005, to April 30, 2005. Hence, the Board's consideration 
of the claim for an initial higher rating for PTSD is limited 
to periods before and after the assignment of that rating.


FINDINGS OF FACT

1. From July 18, 2002, the effective date of the grant of 
service connection, to March 20, 2005, and since May 1, 2005, 
the veteran's PTSD has manifested with an angry and irritable 
mood, guarded attitude, depression, sleep impairment, 
anxiety, social problems with family and crowds, intermittent 
constricted affect, sexual problems, violence toward 
property, intermittent fair to poor insight and judgment, 
compromised impulse control, and hypervigilance.

2. Hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1. From July 18, 2002, to March 20, 2005, and since May 1, 
2005, the criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).

2. The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in September 2005. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims for initial 
higher ratings; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. A March 2006 RO letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board has considered the recent ruling of the Court of 
Appeals for Veterans Claims ruling in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
Court found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The September 2005 letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The September 2005 letter requested that the veteran submit 
clinical evidence or lay statements from individuals that 
were aware of his symptoms. Further, the March 2006 letter 
informed the veteran that his disability rating would be 
based on the impact of his condition and symptoms on his 
employment. This notification satisfies the first and fourth 
requirements of Vazquez-Flores.

Finally, the February 2005 rating decision includes a 
discussion of the rating criteria used in the present case, 
and this criteria was set forth in further detail in the 
April 2006 Statement of the Case (SOC). The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirements of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

The veteran contends that his PTSD and hypertension are more 
severe than the current ratings reflect. Giving the veteran 
the benefit of the doubt, and considering the evidence of the 
record and the applicable law, the Board is of the opinion 
that the severity of the PTSD, as applied to the applicable 
rating provisions, meets the criteria for a rating of 50 
percent. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

However, the Board finds that the veteran's hypertension does 
not meet the criteria for a higher rating and that claim will 
be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


A. PTSD

The veteran's PTSD is evaluated under Diagnostic Code 9411. 
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. A score of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). DSM-IV, pgs. 46-7.

VA treatment records dated from July 2003 to February 2006 
reveal GAF scores assigned to the veteran that ranged from 65 
to 75. There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability. See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995). However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned. See 38 C.F.R. § 4.126(a).

A July 2003 VA treatment record shows that the veteran 
presented as very angry. He was disturbed about current 
events in Iraq and made comparisons to his Vietnam history. 
Mental status examination revealed that the veteran had a 
belligerent attitude, but his motor activity was calm. He had 
an angry affect and his mood was irritable. However, he had 
no impairment of self perception. Insight and judgment were 
intact.

A September 2003 VA treatment record reveals that the veteran 
exhibited anger regarding his ex-wife. Mental status 
examination results were similar to the July 2003 VA 
treatment record; however, the veteran's attitude was 
guarded.

A September 2003 VA behavioral health outpatient progress 
note shows that the veteran's mood was depressed but not 
anxious and his judgment was adequate.

An October 2003 VA social work progress note reveals that the 
veteran's attitude was cooperative and less guarded as 
previously. His motor activity was calm. His affect was 
somewhat angry but not as intensely as at previous times. His 
mood status was normal. His judgment and insight were intact.

A December 2003 VA treatment record shows that the veteran 
was casually dressed, but appeared disheveled. His attitude 
was cooperative and his motor activity was more calm than 
previously noted. His affect and mood were appropriate and 
speech was coherent and clear.

A subsequent December 2003 VA treatment record shows that the 
veteran's attitude was "guarded." His affect worrisome and 
his mood was irritable. His speech was excessive but his 
thought process was intact. The GAF score was 65.

A February 2004 VA treatment record shows that the veteran 
was having problems related to intermittent depressive 
affect, irritability, crying spells, inability to sleep and 
chronic anxiety related to the proximity of other people for 
at least a year, if not longer. He reported diminished libido 
and had little interest in other people, which were causing 
him great difficulty at home.

A February 2004 VA mental status examination revealed that 
the veteran was casually dressed and but slightly disheveled 
in appearance. His speech was clear and coherent and eye 
contact was good. His attitude was also cooperative. Motor 
activity was calm. His affect was appropriate. His mood 
appeared to be somewhat depressed.

A March 2004 VA mental status examination revealed that the 
veteran's attitude was guarded and suspicious. His affect was 
constricted, worrisome, sad, and apathetic. His mood was 
depressed and irritable. The GAF score was 65.

An April 2004 VA treatment record shows that the veteran 
reported that he had sexual problems, which were an "issue" 
with his fiancée. He also reported that he awakened 
frequently at night and was irritable. In the past he became 
violent towards property, but not persons, when he was 
irritable. He denied suicidal ideation. He also reported low 
anxiety. Mental status examination revealed that the 
veteran's affect was depressed.

A subsequent April 2004 VA treatment record revealed that the 
veteran reported difficulty controlling stress and was easily 
irritable and angry. He reported occasional dreams at night, 
which caused irritable moods the next day. Mental status 
examination revealed that the veteran's mood was somewhat 
depressed.

A May 2004 VA mental status examination revealed that the 
veteran's attitude was guarded and suspicious. His affect was 
angry, worrisome, sad, and apathetic. His mood was depressed, 
irritable, and anxious. The GAF score was 65.

A subsequent May 2004 VA treatment record shows that the 
veteran was irritable, in particular when asked about alcohol 
use. His insight appeared fair and his judgment appeared fair 
to poor.

Near the end of May 2004, the veteran sought treatment at the 
VA medical center. It was noted that he presented himself 
with less anger and irritability than on previous sessions.

A July 2004 VA treatment record shows that the veteran's 
affect was worrisome and sad. His mood was depressed and 
irritable. A subsequent July 2004 VA mental status 
examination revealed that the veteran's affect was somewhat 
angry and his mood was irritable.

An August 2004 VA mental status examination revealed that the 
veteran was "abrasively" irritable. He reported that he 
woke up three to four times a night. He also had intrusive 
thoughts of Vietnam combat stressors. His mood was often 
erratic. The GAF score was 65.

An October 2004 VA treatment record shows that the veteran's 
affect was somewhat angry and his mood was irritable. A 
subsequent October 2004 VA treatment record shows that the 
veteran's mood was depressed. His affect was congruent; 
appropriate with frequent, anxious smiling, but otherwise 
reactive. He had partial insight and fair judgment. The GAF 
score was 65. Another October 2004 VA treatment record shows 
that the veteran was constantly on guard and hypervigilant. 
He was very distrustful of others and their motives.

A November 2004 VA treatment record shows that the veteran 
was distrustful. He had a moderate degree of irritability, 
especially in the context of major changes at work. His 
marital conflicts had been at a chronic level. Mental status 
examination revealed that the veteran's affect was congruent 
and appropriate, with full range. He had partial insight and 
fair judgment.

A January 2005 VA examination report shows that the veteran 
was then married and the veteran reported that the 
relationship was marginally fine. Mental status examination 
revealed that the veteran was worried, somber and somewhat 
guarded and hypervigilant. He had shown a propensity for 
easily becoming irritable and angry and easily became 
excitable. He had shown some increased psychomotor activity, 
as he was described as "fidgety" and guarded. Otherwise his 
speech was of normal pace with logical connection, showing no 
speech impediment. At times, he had some pressure of speech. 
His thought process was coherent. He had no delusional ideas 
or thought disorder although some of the flashbacks seemed to 
trigger the anxiety and apprehension. He displayed no 
delusional ideas or thought disorder. He had no visual or 
auditory hallucinations. His affect was somewhat constricted. 
He was guarded and also had a tendency to become depressed. 
He was also susceptible to noises and easily became stunned 
and "jumpy". 

The examiner comment that the veteran's capacity for impulse 
control was somewhat compromised, although he had not had 
suicidal or homicidal ideation. Cognitive functioning 
examination revealed he was hyper alert, hypervigilant and 
constantly guarded. He was oriented to time, place, and 
person, showing no deficit for memory of recent or remote 
events. Overall, his intellectual capacity was  average, 
commensurate with his educational background. Judgment was 
fair. The GAF score was 65 and 75 over the past year.

A January 2005 VA treatment record shows that the veteran was 
somewhat irritable. There was much poorly suppressed anger. 
He was somewhat tense and excitable with some pressure of 
speech. His mood was somewhat low and affect was depressed. 
He had an exaggerated startle response to sudden noise. A 
subsequent January 2005 VA mental status examination revealed 
that the veteran's mood was described as stressed. His affect 
was congruent, appropriate with full range. He had partial 
insight and fair judgment with impulse control.

A May 2005 VA treatment record shows that the veteran found 
his job stressful. He appeared less depressed but was still 
quite edgy. "Fidgety" movements of the hands were noted. He 
was irritable. There was much emotional numbness and his wife 
complained about lack of intimacy.

A June 2005 VA treatment record shows that the veteran 
reported that his wife told him that he was more irritable 
and "cold.". He reported sleeping somewhat better and 
feeling more relaxed. The mental status examination revealed 
that the veteran's mood was described as irritable. His 
affect was congruent, appropriate and reactive with full 
range. He had partial insight and fair judgment. The GAF 
score was 65.

A July 2005 VA treatment record shows that the veteran 
reported that his temper was shorter and his wife said that 
he was a changed person for the worse. He was more distant 
from her and not as intimate as previously. He reported more 
frequent difficulty sleeping and his wife said that he 
engaged in gritting his teeth, talking, and tossing and 
turning. Mental status examination revealed that the 
veteran's affect was somewhat worrisome and his mood was 
mildly depressed. Cognitive function, abstraction appeared 
intact; however, judgment and insight were only fair.

An August 2005 VA treatment record shows that the veteran 
reported sleeping somewhat better and feeling more relaxed. 
Mental status examination revealed that his mood was 
described as fine. His affect was congruent, appropriate and 
reactive with full range. He had partial insight and fair 
judgment. GAF score was 65.

A subsequent August 2005 VA treatment record shows that the 
veteran's affect was more appropriate with full range and his 
mood was less depressed. An October 2005 VA treatment record 
shows that the veteran underwent Beck Depression Inventory-II 
testing which revealed the veteran had a severe level of 
depression. He had strong feelings of past failure, 
anhedonia, loss of interest, indecisiveness, loss of energy, 
insomnia, irritability, less appetite, chronic tiredness or 
fatigue, and loss of interest in sex. There was also a 
sadness, pessimism, guilt feelings, punishment feelings, 
self-dislike, self-criticalness, agitation, concentration 
difficulty, and feelings of worthlessness. The Mississippi 
Scale test revealed that the veteran was bothered by repeated 
disturbing memories, thoughts, images, and dreams of 
stressful military experiences. He avoided certain activities 
or situations that reminded him of stressful military 
experiences. He had a loss of interest in activities that he 
used to enjoy and felt distant or cut off from other people. 
He often felt emotionally numb and was unable to have loving 
feelings for those close to him. He reported that he had 
difficulty concentrating on tasks at hand, and was constantly 
on guard. To a somewhat lesser extent, he had trouble falling 
and staying asleep; was persistently irritable; had angry 
outbursts under minor provocation and had an exaggerated 
startle response to sudden noise.

A November 2005 VA treatment record shows that the veteran 
had frequent PTSD reexperiencing symptoms that caused his 
mood to be erratic. Mental status examination revealed that 
the veteran was abrasively irritable. There were no 
intentions or plans to harm himself or anyone else.

A December 2005 VA treatment record shows that the veteran's 
affect was quite irritable and his mood was dysphoric. 

A January 2006 VA treatment record shows that the veteran's 
mood was described as "OK". His affect was congruent, 
appropriate and reactive with full range. He had partial 
insight and fair judgment. A February 2006 VA treatment 
record shows that the veteran continued to be somewhat 
irritable. He had occasional combat-related nightmares and 
usually woke up two to three times a night. His mood was 
dysphoric. He was not severely depressed or anxious.

All treatment records noted above revealed that the veteran's 
speech was normal and his thought process was intact. He had 
no hallucinations, no delusions, no suicidal ideation, and no 
homicidal ideation. He was fully oriented to time, place, 
person, and situation. Further, his memory, cognitive 
function, and abstraction were intact.

In light of the above rating criteria, the overall evidence 
supports a schedular rating of 50 percent for PTSD. In this 
regard, the veteran's mood was consistently irritable. 
Further, he was found to have constricted affect at times, 
and was noted to have problems with his fiancée/wife and 
other relatives. Further, he had impaired impulse control, as 
he was shown to have violence toward property although there 
was no violence toward another person. The veteran also had 
sleep impairment and was shown to have constant depression. 
Moreover, the veteran periodically had impaired insight and 
judgment. 

The record thus approximates findings consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, which more approximates the criteria 
for a 50 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 
9411. 

However, the veteran's symptoms do not warrant a rating in 
excess of 50 percent. The veteran is not shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. Id. For example, the veteran is not shown 
to have any suicidal or homicidal ideation. His speech was 
found to be normal. He also was not shown to have any memory 
loss. Further, although the veteran was shown at times to be 
a bit disheveled, the record does not indicate that he had 
any neglect of personal appearance and hygiene.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
reflects symptoms which more closely approximate the criteria 
for a 50 percent disability rating for PTSD; however, as 
noted above, the competent medical evidence of record does 
not support a finding that a rating in excess of 50 percent 
is warranted at any time during the appeal process.


B. Hypertension

The veteran is currently rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 for his hypertension. A 20 percent 
rating requires diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more. A 40 percent 
rating requires diastolic pressure predominantly 120 or more, 
and a 60 percent rating requires diastolic pressure 
predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

VA treatment records dated from March 2002 to April 2006 show 
blood pressure readings with diastolic pressure ranging from 
68 to 84 and systolic pressure ranging from 106 to 150. 
Private medical records from J.S., M.D., dated from April 
2002 to July 2002, show blood pressure readings of 146/72, 
120/80, and 140/80. Further, the December 2004 VA examination 
report shows blood pressure readings of 128/76, 132/76, and 
128/78. As shown by the evidence of record, at no time during 
the course of the appeal have the veteran's blood pressure 
readings shown diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. Therefore, a rating in excess 
of 10 percent for hypertension is not warranted.

The Board has considered whether a staged rating pursuant to 
Fenderson is warranted. However, based on the evidence noted 
above, a staged rating is not warranted. As such, the claim 
for an initial rating in excess of 10 percent for 
hypertension must be denied. In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)









ORDER

An initial rating of 50 percent for PTSD, from July 18, 2002, 
to March 20, 2005, and since May 1, 2005, is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


